DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-17 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 7/5/18 was filed after the mailing date of the Claims on 7/5/18.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Felsher [US 2013/0159021].

Claim 1:	Felsher teaches a management server comprising: 
a transfer unit that conceals, in a case where personal information is included in usage history data of an apparatus [Felsher: 0185; the term “conceal” can be given the broadest reasonable interpretation (BRI) as not exposed which may include protected, encrypted, or not accessible/seen by the unauthorized/unverified. More examples can be found at 0026, 0213, 0222, 0226. The claimed “usage history” where history can be given the BRI as a record or audit data where these types of data are stored or known data of the past - 0218], the personal information, and transfers the usage history data to a server; and [Felsher: 0184, 0207; data transmitted between server and client (e.g. user or person) -0213]
a transmission unit that transmits, in a case where analysis data of the usage history data is transmitted to a terminal [Felsher: 0226, 0273; data analysis of records/audit data], restoration information for restoring the concealed personal information included in the analysis data to the terminal. [Felsher: 0213; the term “restoration” for restoring concealed information can be given the BRI as reverse to data that was concealed. For example concealed information as discussed above can be encrypted or protected data wherein to restore encrypted data can be to decrypt this data - examples on 0232, 0235, 0247. Another interpretation can be a form of reconstructing concealed information which may involve identity of the party (user) - 0194]
Claim 2:  Felsher: 0273; discussing the management server according to claim 1, wherein the analysis data is transmitted to the terminal from the server in response to a request from the terminal.
Claim 3:  Felsher: 0213 (encrypted with an algorithm that requires a specific challenge-response verification in order to decrypt); discussing the management server according to 
Claim 4:  Felsher: 0226 (requestor or user in terms of a terminal); discussing the management server according to claim 2, wherein the transmission unit transmits the restoration information to the terminal in response to a request from the terminal.
Claim 5:  Felsher: 0226 (requestor or user in terms of a terminal); discussing the management server according to claim 1, further comprising an analysis data transmission unit that, in response to a request from the terminal, obtains the analysis data from the server and transmits the analysis data to the terminal.
Claim 6:  Felsher: 0226 (requestor or user in terms of a terminal); discussing the management server according to claim 5, wherein the transmission unit transmits the restoration information to the terminal in response to a request from the terminal. [Felsher: 0213; the term “restoration” for restoring concealed information can be given the BRI as reverse to data that was concealed. For example concealed information as discussed above can be encrypted or protected data wherein to restore encrypted data can be to decrypt this data - examples on 0232, 0235, 0247. Another interpretation can be a form of reconstructing concealed information which may involve identity of the party (user) - 0194]
Claim 7:  Felsher: 0269; discussing the management server according to claim 1, wherein the transfer unit further converts a format of the usage history data.
Claim 8:  Felsher: 0269; discussing the management server according to claim 2, wherein the transfer unit further converts a format of the usage history data.
Claim 9:  Felsher: 0269; discussing the management server according to claim 3, wherein the transfer unit further converts a format of the usage history data.

Claim 11:  Felsher: 0269; discussing the management server according to claim 5, wherein the transfer unit further converts a format of the usage history data.
Claim 12:  Felsher: 0269; discussing the management server according to claim 6, wherein the transfer unit further converts a format of the usage history data.
Claim 13:  Felsher: 0182; discussing the management server according to claim 1, wherein the personal information includes at least one of an ID, an address, and an age of a user of the apparatus.
Claim 14:	Felsher teaches a data viewing system comprising: 
a management server that obtains usage history data from an apparatus; [Felsher: 0217]
a server that stores the usage history data transferred from the management server; and [Felsher: 0313]
a terminal, wherein 
the management server includes [Felsher: 0207]
a transfer unit that conceals, in a case where personal information is included in the usage history data, [Felsher: 0185; the term “conceal” can be given the broadest reasonable interpretation (BRI) as not exposed which may include protected, encrypted, or not accessible/seen by the unauthorized/unverified. More examples can be found at 0026, 0213, 0222, 0226. The claimed “usage history” can be given the BRI as a record or audit data where these types of data are stored or known data of the past - 0218]
[Felsher: 0184, 0207; data transmitted between server and client (e.g. user or person) -0213] 
a transmission unit that transmits, in a case where analysis data of the usage history data is transmitted to the terminal [Felsher: 0226, 0273; data analysis of records/audit data], restoration information for restoring the concealed personal information included in the analysis data to the terminal. [Felsher: 0213; the term “restoration” for restoring concealed information can be given the BRI as reverse to data that was concealed. For example concealed information as discussed above can be encrypted or protected data wherein to restore encrypted data can be to decrypt this data - examples on 0232, 0235, 0247. Another interpretation can be a form of reconstructing concealed information which may involve identity of the party (user) - 0194] 
Claim 15:  Felsher: 0313 (encrypted records with a set of rules); discussing the data viewing system according to claim 14, wherein the management server includes a plurality of management servers, and the transfer units of the plurality of management servers conceal the personal information using an identical method.
Claim 16:  Felsher: 0313-0315 (encrypted records with a set of rules. Credentials based on profiles); discussing the data viewing system according to claim 14, wherein the management server includes a plurality of management servers, and the transfer units of the plurality of management servers conceal the personal information using different methods.
Claim 17:	Felsher teaches a non-transitory computer readable medium storing a program causing a computer to execute a process for management, the process comprising: 
receiving usage history data of an apparatus; [Felsher: 0190; distribution of personal information includes usage history such as user history and profile and history files]
concealing, in a case where personal information is included in the usage history data, the personal information; [Felsher: 0185; the term “conceal” can be given the broadest reasonable interpretation (BRI) as not exposed which may include protected, encrypted, or not accessible/seen by the unauthorized/unverified. More examples can be found at 0026, 0213, 0222, 0226. The claimed “usage history” can be given the BRI as a record or audit data where these types of data are stored or known data of the past - 0218]
transferring the usage history data to a server; and [Felsher: 0184, 0207; data transmitted between server and client (e.g. user or person) -0213] 
transmitting, in a case where analysis data of the usage history data is transmitted to a terminal [Felsher: 0226, 0273; data analysis of records/audit data], restoration information for restoring the concealed personal information included in the analysis data to the terminal. [Felsher: 0213; the term “restoration” for restoring concealed information can be given the BRI as reverse to data that was concealed. For example concealed information as discussed above can be encrypted or protected data wherein to restore encrypted data can be to decrypt this data - examples on 0232, 0235, 0247. Another interpretation can be a form of reconstructing concealed information which may involve identity of the party (user) - 0194]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435